Citation Nr: 1014027	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for neck and back 
injury.

2.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right knee, to include a separate 
compensable rating based on limitation of extension.

3.  Entitlement to a rating in excess of 20 percent for Legg-
Perthes disease of the right hip with shortening of the right 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to 
April 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veteran 
s Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction of the case, however, remains 
with the Pittsburgh RO.

In March 2006, the Veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated with 
the claims file.

In September 2009, the Board remanded these matters to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of these matters (as 
reflected in a January 2010 supplemental statement of the 
case) and returned these matters to the Board for further 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Complaints of back pain were first noted more than 10 
years after discharge from service, and the only medical 
opinion to address the etiology of current neck and back 
disorders weigh against the claim.  Arthritis was first noted 
years post-service.

3.  The service-connected right knee disability is manifested 
by objective evidence of no more than severe instability.

4.  The service-connected right knee disability is also 
manifested by extension limited at 10 degrees.

5.  The Veteran has a protected 20 percent disability rating 
for service-connected Legg-Perthes disease of the right hip 
with shortening of the right leg.

6.  The Veteran's service-connected Legg-Perthes disease of 
the right hip with shortening of the right leg is not 
productive of ankylosis of the hip, limitation of flexion of 
the thigh to 20 degrees, flail joint of the hip, impairment 
of the femur, or 2-1/2 to 3 inches shortening of the right 
leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck and back 
injury are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the right knee based on instability 
have not been met. 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5257 (2009).

3.  The criteria for a separate 10 percent rating, but no 
higher, for right knee arthritis resulting in limited 
extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 
(2009).

4.  The criteria for a rating in excess of 20 percent for 
Legg-Perthes disease of the right hip with shortening of the 
right leg are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5275 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2004 letter (pertaining to the 
claims for increased ratings), a January 2005 letter 
(pertaining to the claim for service connection), and a 
September 2009 letter (pertaining to all claims on appeal), 
the Veteran was provided notice of the evidence and 
information needed to substantiate each of his claims 
remaining on appeal.  These letters also informed the Veteran 
of what information and evidence must be submitted by the 
Veteran , and what information and evidence would be obtained 
by VA.  These letters further requested that the Veteran 
submit any additional information or evidence in his 
possession that pertained to his claims.  In April 2006 and 
in September 2009, the Veteran was provided with information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  After issuance of the above letters, 
and proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated each issue 
decided herein in a January 2010 supplemental statement of 
the case.  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's available 
service treatment records, VA medical records, private 
medical records, and VA examination reports.  Also of record 
and considered in connection with the appeal is the 
transcript of the March 2006 hearing before RO personnel and 
various written statements provided by the Veteran, as well 
as by fellow service members and his representative, on his 
behalf. 

In addition, it appears that, except for the Veteran 's June 
1943 enlistment physical examination and April 1946 
separation physical examination associated with the claims 
file, any outstanding service treatment records (STRs) and 
service personnel records for his active military service may 
be unavailable, due to an accidental fire at the National 
Personnel Records Center (NPRC).  In this regard, the RO 
undertook a search for the service records; however, in a 
January 2005 response the NPRC notified the RO that the 
records were fire related and could not be reconstructed.

The Board wishes to make it clear that it understands that 
the Court has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The Board is also satisfied that VA substantially complied 
with its September 2009 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

As noted above, the Veteran's personnel records and any 
outstanding STRs were likely destroyed by a fire at the NPRC 
in 1973, and none of these records were able to be 
reconstructed.  In cases where records once in the hands of 
the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare, 1 Vet. App. at 367.  The Board's analysis of the 
Veteran's claim for service connection has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service treatment records consist of the Veteran 's April 
1946 separation examination reflecting that the Veteran 
sustained a head injury and scalp laceration in June 1945 and 
that he had right scoliosis with compensatory pelvic tilt 
that was asymptomatic at present.

An October 1958 VA hospital record reflects that the Veteran 
complained of pain in his back.  No diagnosis pertaining to 
the complaints of back pain was provided.  

Two buddy statements from June and July 1981 confirm that the 
Veteran was injured by a reel of field/signal wire that had 
fallen from a truck and that the extent of the blow rendered 
him unconscious.

A November 1988 private medical record reflects that a CT of 
the lumbar spine was taken.  The impression was that 
examination of the lumbosacral spine include L3-4, 4-5, and 
5-1 levels show fairly hypertrophic arthritic changes about 
the facets at all three levels and some narrowing of the 
spinal canal.  

A June 1989 VA lumbar spine radiology report notes scoliosis 
to the right, moderate narrowing of L5-S1 disc, compatible 
with degenerative disc disease, probable narrowing L3-4 disc, 
vascular calcification abdominal aorta, and moderate 
spondylosis, left greater than right.  

In an October 1991 letter, P.G. L., M.D., stated that the 
Veteran had degenerative arthritis of the lumbar spine.  No 
etiology opinion was provided.  

A January 2004 VA record reflects that x-rays of the 
lumbosacral spine revealed right convex scoliosis of the 
lumbar spine with extensive degenerative changes.

A November 2004 VA orthopedic record notes an impression of 
severe osteoarthritis in the Veteran's lower back and right 
shoulder.  

VA medical records from January 2006 to December 2009 reflect 
that the Veteran had occasional complaints of neck and back 
pain.  

During the March 2006 RO hearing, the Veteran testified that 
while serving in Hawaii, a roll of signal wire rolled off the 
back of truck and hit him in the back, knocking him down and 
rolling over him.  

A December 2009 VA examination report reflects that the 
Veteran complained of low back pain.  The Veteran reported 
that he had an injury in the military when a roll of signal 
wire struck him on his right side.  Regarding the back, the 
VA examiner noted that the Veteran's issue was mostly his low 
back.  He has a little bit of neck pain, but it is low-grade 
and is located axially along the middle of the cervical 
spine.  The Veteran's low back is quite troublesome, with 
pain rated about an 8 or 9/10 with 10 being the worst.  He 
has never had a direct injury to his spine that he can 
recall, other than the episode when the roll of signal wire 
struck him almost a little over sixty years ago, but, again, 
there was no injury to the spine noted at that time.  He had 
no interventions for his back.  The diagnosis was 
degenerative lumbar scoliosis with osteoarthritis throughout 
the thoracolumbar spine and degenerative arthritis of the 
cervical spine.  

The VA examiner concluded that he saw nothing that would 
indicate that the Veteran's neck and back were connected to 
his time in service over sixty years ago.  The only injury 
described is when a roll of signal wire hit him, again, over 
sixty-five years ago, but there is no record that this 
injured his spine.  He has never had any intervention in his 
spine.  The spine; however, has started to bother him within 
the last few years, and given his age, the VA examiner stated 
that he thought it is a degenerative condition that just 
happened over time and is not connected to the Veteran's time 
in the service.  So, he opined that the Veteran's lumbar and 
cervical spine issues are not related to his time in service 
and were not aggravated by his time in service.  

Review of the record reveals that the Veteran's April 1946 
discharge examination report notes that the Veteran sustained 
a head injury and scalp laceration.  However, no chronic or 
resulting disability was noted.  

Post service, the first evidence that the Veteran complained 
of symptoms specific to his back was in an October 1958 VA 
hospital record, more than twelve years after service.  
However, no diagnosis was provided.  Thereafter, a November 
1988 private medical record reflects that a CT of the lumbar 
spine revealed arthritic changes - more than 35 years after 
discharge from service.  Clearly, such time periods are well 
beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's current neck and back disabilities weighs against 
the claim.  In this regard, the December 2009 VA examiner 
opined that the Veteran's lumbar and cervical spine issues 
are not related to his time in service and were not 
aggravated by his time in service.  The VA examiner discussed 
the Veteran's reported injury in the military when a roll of 
signal wire struck him, but determined that since these 
disorders started to bother him within the last few years and 
given his age, the VA examiner concluded that these were 
degenerative conditions that just happened over time.

The Board finds that the December 2009 VA examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions and examination.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
contrary medical opinion that would, in fact, support the 
claim for service connection for a neck and back injury.  The 
Board also points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran, and his 
representative and fellow service members, indicating that 
his current neck and back disorders are related to service.  
The Board notes that the Veteran and fellow service members 
can attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the matter of etiology (or medical 
relationship) upon which this case turns is a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As each are 
laypersons, the Veteran and his representative and fellow 
service members are not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, their lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a neck and back injury must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 
Vet. App. 49, 53-56 (1990).

III.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Veteran presented testimony during the March 2006 RO 
hearing suggesting that his service-connected right knee and 
right hip with right leg shortening disabilities had 
worsened.

A.  Right knee

A January 2004 VA examination report reflects that the 
Veteran claimed he was having difficulty walking.  He stated 
that walking up or down the steps will increase the pain in 
the right knee to a level 9 and walking half a block will 
increase the pain to a level 5.  The Veteran reported flare-
ups daily in the right knee with a pain level of 5 to 9 that 
last until he is able to sit and rest and stop all activity.  
He reported right knee instability.  He reported difficulty 
using the steps and has had several falls due to instability 
in the right knee.  Physical examination revealed right knee 
flexion to 90 degrees and extension to negative 10 degrees.  
He had pain to a level 3 with range of motion and one or two 
repetitions began to increase the pain.  There was evidence 
of decreased endurance and weakness during the examination 
with the Veteran requiring assistance with range of motion. 
He had tenderness with palpation in his superior patella in 
the right lateral aspect of the knee.  There was no redness 
or warmth.  He walked with a wheeled walker.  Medial and 
collateral ligaments appeared stable with varus and valgus 
pressure.  He had a negative McMurray. 

A November 2004 VA orthopedic record reflects that the 
Veteran has severe degenerative disease in his right knee.  
Physical examination revealed range of motion from about 5 
degrees to 90 degrees.  He had no significant effusion.  He 
has a lot of crepitus with range of motion.  He has a valgus 
knee, which is not correctible.  X-rays showed severe lateral 
compartment disease of this right knee.  

By rating decision of June 2005, a 30 percent rating was 
assigned for the right knee impairment.  The rating noted 
that the higher rating was assigned for severe recurrent 
subluxation or lateral instability.

A January 2006 VA orthopedic record reflects that the Veteran 
received a series of Hyalgan injections and his knee pain had 
improved quite a bit, but had not completely resolved.  On 
examination, there was no swelling or erythema and no 
tenderness to palpation.  Range of motion was 10 degrees to 
approximately 115 degrees.  The Veteran had a severe valgus 
deformity on standing.  The knee was stable to varus-valgus 
anterior and posterior stresses.  

VA medical records from January 2006 to December 2009 reflect 
ongoing treatment for complaints of pain in the right knee 
and he was assessed with degenerative joint disease.   

An August 2008 VA orthopedic consultation record reflects 
that the Veteran was noted to ambulate with assistance of a 
cane.  He stated that he occasionally experienced swelling 
and some give-way.  He is able to ambulate short distances 
without any difficulty; however long distances of ambulation 
significantly increase his knee pain.  Radiographic view of 
the right knee revealed clearly-advanced degenerative joint 
disease with severe lateral joint compartment narrowing with 
bone-on-bone.  Physical examinations revealed range of motion 
approximately 20 degrees to 115 degrees.  The Veteran was 
stable to varus and valgus stress and anterior and posterior 
drawer tests were negative.  He had tenderness to palpation 
on the posterolateral joint line.  The Veteran was provided 
with cortisone injections.  

A January 2009 orthopedic record reflects that the Veteran 
had much improvement since his last Hyalgan injection in 
October 2008.  He still has some baseline pain.  He is able 
to ambulate with the assistance of a cane with minimal 
dysfunction.  Examination of the right knee revealed no 
effusion, no erythema, no swelling, and no induration.  His 
range of motion was 5 to 95 degrees.  

A December 2009 VA examination report reflects that the 
Veteran complained of right lower extremity pain, mostly in 
the lateral aspect of the hip as well as in his buttocks.  He 
takes over the counter anti inflammatories and some aspirin.  
He uses a cane in his right hand.  There was no issue of 
inflammatory arthritis.  No episodes of dislocation or 
subluxation of the hip.  His hip is not really limiting him 
at this point.  He has cardiovascular issues that are more of 
an issue for him.  The hip at this point, is not holding him 
back.  He can probably walk about 100 yards, as long as it is 
a perfect surface, like a hallway or sidewalk.  It does not 
affect his activities of daily living and he is retired.  

Physical examination of the right knee revealed that the 
Veteran had sharp pain in the lateral aspect of the knee 
alternating with a dull ache.  He does not have any problems 
with stiffness of the knee, although he is complaining of 
loss of terminal extension of the knee.  There is no 
swelling, no heat or redness, and no problems with 
instability of the knee.  His pain is about a 7/10 with 10 
being the worst and there are no flare-ups.  Range of motion 
was negative 10 degrees to 110 degrees.  So, he lacked 10 
degrees of termination extension and he has a 10 degree 
flexion contracture.  In full flexion, he goes to 110 
degrees.  His knee is stable, both in full extension and 30 
degrees of flexion to both varus and valgus stresses.  His 
knee is stable to anterior and posterior stresses and 30 
degrees flexion.  He has a positive McMurray test and has 
medial joint line tenderness as well.  Repetitive range of 
motion does not increase pain and there was no increased 
weakness, fatigue or incoordination.  No change in degrees of 
range of motion on repetition.  The examiner noted that he 
watched the Veteran walk and he got around quite well with 
his cane.  It is an antalgic gait with limited stance time on 
the right side.  The diagnosis was tricompartmental 
osteoarthritis of the right knee.  The VA examiner opined 
that the Veteran's right knee disability was of moderate 
severity.  

The Veteran's service-connected traumatic arthritis of the 
right knee has been assigned a 30 percent rating under 
Diagnostic Codes (DCs) 5010- 5257.  The rating that assigned 
the 30 percent rating noted severe recurrent subluxation and 
lateral instability.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

According to Diagnostic Code (DC) 5257, which rates "other" 
knee impairment, to include recurrent subluxation or lateral 
instability, a maximum 30 percent rating is assigned for 
severe impairment.

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.

Under DC 5261, a 10 percent rating is warranted where there 
is limitation of extension to 10 degrees; limitation of 
extension to 15 degrees warrants a 20 percent rating.  A 30 
percent rating requires limitation of extension to 20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

In this case, the Veteran is assigned the maximum 30 percent 
rating allowed under DC 5257.  As such, the Veteran may only 
receive a higher rating under a different Diagnostic Code.  
However, there is no evidence of ankylosis of the knee, DC 
5256 or impairment of the tibia and fibula, DC 5262.  
Therefore, these Diagnostic Codes will not be applied, and 
the Veteran's right knee instability will continue to be 
rated as 30 percent disabling under Diagnostic Codes 5010-
5257.  

However, as the Veteran has been diagnosed with arthritis the 
Board must consider whether a separate rating for the right 
knee based on limited or painful motion is warranted.

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a separate10 percent rating for limited 
extension of the right knee is warranted.  The January 2004 
and December 2009 VA examination reports reflect that the 
Veteran's right knee extension was negative 10 degrees.  
Accordingly, a separate 10 percent rating, but no higher, for 
the right knee based on limited extension is warranted under 
Diagnostic Code 5261.  This is so even considering functional 
loss due to pain and other factors set forth in 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca.

It is noted that extension was described as being limited to 
"approximately" 20 degrees in August 2008.  In January 2009 
extension was to 5 degrees which warrants a noncompensable 
rating.  This indicates that no more than a 10 percent rating 
is indicated as it is not clear that the limitation was 
carefully measured nor is that level of impairment continued 
either before or after.

The Board also observes that, as the Veteran's flexion of his 
right knee has been found to result in flexion of no less 
than 95 degrees - as noted in a January 2009 VA orthopedic 
record, and most recently having flexion of no less than 100 
degrees, there is no medical evidence that his symptoms have 
been so disabling to result in flexion limited to 45 degrees-
the requirement for a compensable, 10 percent rating under 
Diagnostic Code 5260.  As such, there is no basis for 
assignment of any additional, compensable rating based on 
limited flexion of the right knee.   

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating for the right knee under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected right knee 
disability.  There is no objective evidence revealing that 
his right knee disorders alone caused marked interference 
with employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  The schedular rating is adequate for the 
severity of the impairment described. 

B.  Legg-Perthes disease

The Veteran's service-connected Legg-Perthes disease of the 
right hip with shortening of the right leg is rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5275 (2009).  As there is no Diagnostic Code for 
this disability, the RO has rated this disability analogous 
to the predominate disability of shortening of the lower 
extremity under Diagnostic Code 5275.  The Board notes that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2009).  In this case, the 20 percent rating has 
been in effect since February 1989, and is therefore, 
protected at that level and may not be decreased.  

Under DC 5275, shortening of bones of the lower extremity are 
evaluated as warranting a 10 percent rating for shortening of 
1-1/4 to 2 inches (3.2 cms to 5.1 cms).  A rating of 20 
percent is warranted for shortening of 2 to 2-1/2 inches (5.1 
cms to 6.4 cms).  A rating of 30 percent is warranted for 
shortening of 2-1/2 to 3 inches ( 6.4 cms to 7.6cms).  A Note 
to Diagnostic Code 5275 states both lower extremities should 
be measured from the anerial superior spine of the ilium to 
the internal malleolus of the tibia, and that rating is not 
to be combined with other ratings for fracture or faulty 
union in the same extremity.

A January 2004 VA examination report reflects that the 
Veteran claimed he was having difficulty walking.  He stated 
that walking half a block will increase the right hip pain to 
a level 9.  When sitting, the pain in both hips will be at a 
level 2 to 3.  The Veteran stated that he had flare-ups any 
time he walks or stands.  He stated that neither hip has 
locked up on him.  He complained of instability secondary to 
a sharp pain in the right leg.  Physical examination of the 
right hip reflects range of motion of 90 degrees of flexion, 
45 degrees of abduction, 15 degrees of adduction, 50 degrees 
of external rotation, and 10 degrees of internal rotation.  
The Veteran had pain with range of motion to a level 5, which 
increased with very few repetitions to level 6.  There was 
evidence of increased fatigue, decreased endurance, and 
incoordination.  The examiner noted that the Veteran had a 
lift elevation in the right shoe heel approximately 1 inch 
more so than the left shoe.  

A November 2004 VA orthopedic record reflects that the 
Veteran stated his hip was really not bothering him at that 
point in time. 

In an August 2006 statement, the Veteran asserts that a 30 
percent rating is warranted due to the fact that his 
shortening of the right leg has now gone to almost 4 inches.  

An August 2007 VA podiatry record reflects that the Veteran's 
right extremity was 1.5 centimeters shorter than the left.  

A December 2009 VA examination report reflects that the 
Veteran complained of right lower extremity pain, mostly in 
the lateral aspect of the hip as well as in his buttocks.  He 
does not complain of any weakness in the hip.  There is no 
problem with heat or redness or with stiffness or with 
instability.  He does not describe any flare-up symptoms for 
his hip pain, it is pretty steady at the 6/10 level.  He 
takes over the counter anti inflammatories and some aspirin.  
He uses a cane in his right hand.  He wears special shoes.  
The Veteran stated that his right limb is short, about 4 
centimeters, and he has a shoe lift built into his shoe to 
correct this.  There was no issue of inflammatory arthritis.  
No episodes of dislocation or subluxation of the hip.  His 
hip is not really limiting him at this point.  He has 
cardiovascular issues that are more of an issue for him.  The 
hip at this point, is not holding him back.  He can probably 
walk about 100 yards, as long as it is a perfect surface, 
like a hallway or sidewalk.  It does not affect his 
activities of daily living and he is retired.  

Physical examination of the right hip revealed that the 
Veteran flexes 0 to 100 degrees, extends 0 to 15 degrees, 
abducts 0 to 15 degrees, adducts 0 to 30 degrees, externally 
rotates 0 to 40 degrees, internally rotates 0 to 15 degrees.  
Repetition of motion three times resulted in no change.  
Within the range of motion findings, the Veteran does not 
have any pain.  At the extremes of the ranges of motion, he 
does begin to have pain, it is worse with internal rotation.  
With multiple repetitive range of motion there was no 
incoordination, no fatiguing and no weakness and no increased 
pain.  The VA examiner used blocks and assessed his limb 
length discrepancy.  His pelvis leveled with 4.5 centimeters 
of buildup so his leg length discrepancy is short on the 
right side by 4.5 centimeters.  The examiner noted that he 
watched the Veteran walk and he got around quite well with 
his cane.  The diagnosis was right hip osteoarthritis.  The 
examiner concluded that the Veteran's right hips with 
shortening of the right leg disability resulted in moderate 
severity.  He thought the Veteran was having leg pain, but if 
you talk to him, what the Veteran is really ailing about is 
his back.  That is his number one issue for him.  Even though 
he has right leg pain, it is not limiting to him.  

In this case, the evidence does not support a rating higher 
than 20 percent for the Veteran's service-connected right hip 
disability on the basis of a shortened right leg.  In this 
regard, during this appeal period, the record reflects that 
the Veteran's right leg has been measured as, at most, 2 
inches shorter than his left leg.  In this regard, the 
December 2009 VA examiner found that the Veteran's right side 
was shorter by 4.5 centimeters than his left.  The rating 
schedule provides that in the range of up to 5.1 centimeters, 
which is noted as the equivalent of up to 2 inches, the 
Veteran's disability warrants, at most, a 10 percent rating.   

The Board has also considered the Veteran's service-connected 
hip disability under alternative diagnostic codes for rating 
the hip and thigh.  However, there is no evidence that the 
Veteran's right hip disability has resulted in ankylosis of 
the hip, limitation of flexion of the thigh to 20 degrees, 
flail joint of the hip, impairment of the femur.  Therefore, 
a higher rating under Diagnostic Codes 5250, 5252, 5254, and 
5255 is not warranted. 

As noted above, the Board indicated to the December 2009 VA 
examiner that what was really ailing him was his back.  Even 
though he has right leg pain, it is not limiting to him.  
Moreover, while the Veteran has been found to have flare-ups 
and some painful motion in his right hip, there is no 
evidence of record suggesting that the effects of his 
disability would entitle him to a rating higher than 20 
percent under the relevant limitation-of-motion code (i.e. DC 
5252 for limitation of flexion of the thigh).  Indeed, the 
Veteran's complaints do not, when viewed in conjunction with 
the clinical findings of record, tend to establish pain, 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher rating throughout the 
appeal period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Additionally, while the Veteran has been found on X-ray to 
have osteoarthritis in his right hip, he is already in 
receipt of a 20 percent rating, which is the highest rating 
available under DC 5003 for degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5003.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating for Legg-Perthes disease of the right hip 
with shortening of the right leg under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected right hip 
disability.  There is no objective evidence revealing that 
his right hip disorder alone caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  The schedular rating is adequate for the 
severity of the impairment described. 

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, and the claim for a rating in 
excess of 20 percent for Legg-Perthes disease of the right 
hip with shortening of the right leg must be denied.  In 
reaching this decision, the Board has  considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against this claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for neck and back injury is denied.

A rating in excess of 30 percent for traumatic arthritis of 
the right knee, based on instability, is denied.

A separate 10 percent rating, but no higher, for right knee 
arthritis resulting in limited extension is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for Legg-Perthes disease of 
the right hip with shortening of the right leg is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


